DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 07 April 2022.
Claims 4, 6, 9, 13, 15, 18 have been canceled.
Claims 1-3, 5, 7-8,10-12, 14, 16-17, 19-20 are currently pending and have been examined.
Claims 1-3, 5, 7-8,10-12, 14, 16-17, 19-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection for claim 20 have been fully considered and they are persuasive due to Applicant’s amendments.  The rejection in the previous action is withdrawn.
Claim 20 has been amended to overcome the rejection. In the independent claims, a machine learning model is trained using a training dataset that includes financial data related to at least one of customer accounts that have been proven to be associated with financial fraud. The machine learning model then performs a fraud assessment to identify one or more communities (groupings of customer accounts) that have an increased risk of financial fraud. The machine learning model is then retrained based on an accuracy determination of the fraud assessment performed by the machine learning model to improve future financial fraud predictions by the machine learning model. This retraining creates a feedback loop that constantly improves and enhances the model to give better results. 

Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-3, 5, 7-8,10-12, 14, 16-17, 19-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,10-12, 14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2018/0053188 A1) hereinafter Zoldi, in view of Yan et al. (US 2018/0365696 A1) hereinafter Yan, in view of Lee (US 2013/0211983 A1) hereinafter Lee.
Claims 1, 11, 20

Zoldi discloses the following limitations:
 (Previously Presented) A computer-implemented method for performing financial fraud assessment, the method comprising: receiving a training dataset that includes financial data related to at least one of customer accounts; (see at least [0006] [0008] [0050] [0009] [0022] [0023].  Zoldi discloses a system and method to assess merchant financial fraud risks using a model and clustering techniques.). 
training a machine learning model based on an analysis of features from the training dataset to identify patterns in the financial data related to the at least one of customer accounts that have been proven to be associated with financial fraud;((see at least [0021]-[0023] [0029] [0040] [0042] [0050] [0053].  Zoldi discloses customer transaction behavior is analyzed via a model that used historical financial data as training data to detect transaction fraud.  Zoldi discloses that the spending pattern of various customers is analyzed by a model that is trained with transaction data; some transaction data may be associated with fraud.  Zoldi discloses the archetype distribution and fraud activities are monitored in each cluster formed from archetypes). 
 receiving financial information associated with customer accounts; establishing communities for the customer accounts by identifying and grouping customer accounts that exceed at least one of a number of transactions and a dollar amount between the customer accounts during a predefined period of time into a community; creating a baseline set of features for each of the communities, (see at least [0006]-[0008] [0021]-[0023] [0028] [0032] [0033] [0036] [0038] [0041] [0041] [0052] [0058].  Zoldi discloses using clustering techniques to divide dataset into a plurality of subsets.  Each subset/group has a high degree of similarity of card transaction spending behavior.  For example, persons who spend lots on luxury items will be grouped together; similar spending amounts will be gathered to be analyzed; those who purchase frequently will be grouped together.).
receiving new financial information associated with the customer accounts; (see at least [0006] [0007] [0021]-[0023] [0059] [0066].  Zoldi discloses applying new transaction data to the model.  Zoldi discloses dividing the new transaction data into subsets based on card transaction history characteristics.).
updating the communities for the customer accounts based on the new financial information; (see at least [0034] [0059].  Zoldi discloses the cluster distribution may change with time when training is periodically performed with new dataset.).
performing, by the machine learning model, a fraud assessment to identify one or more communities that have an increased risk of financial fraud by determining whether a change between the updated set of features and the baseline set of features for each of the communities is indicative of the increased risk of financial fraud, (see at least [0022] [0027] [0072].  Zoldi discloses the model learns the intrinsic structure from the dataset of each cluster.  Zoldi discloses a change in cluster size is often indicative of deliberate manipulation.)
retraining the machine learning model based on an accuracy determination of the fraud assessment performed by the machine learning model to improve future financial fraud predictions by the machine learning model.  (see at least [0059] [0071] [0072]  [0024] [0034].  Zoldi discloses training periodically and retraining the model in order to measure the accuracy and assess the performance of the built learning models.  Zoldi discloses the fraud risk may be evolved once the model is retrained with new transactions.). 


Zoldi discloses the limitations shown above.  Zoldi fails to specifically disclose the steps of identifying clusters with an increased risk of fraud.
However, Yan discloses the following limitations:
receiving financial information associated with customer accounts; establishing communities for the customer accounts by identifying and grouping customer accounts that exceed at least one of a number of transactions and a dollar amount between the customer accounts during a predefined period of time into a community; (see at least [0004]-[0006] [0014] [0015] [0023]-[0027] [0032]-[0035] [0041] [0045] [0049] [0050] [0052] [0054] [0055].  Yan discloses clustering account holders into groups by considering account activities and transaction characteristics as features in a clustering algorithm such that account holders in each groups have similar behavior according to an analysis of the features in the clustering algorithm.  Yan discloses cluster similar account activities related to a particular transaction.  Therefore, Yan may notice, via remittances or money transfers and dates of these money transfer or frequencies, that two account holders conduct business with each other  and may group these two account holders in the same cluster because their behavior activities are similar.  In addition, Yan discloses in each group, suspicious transactions are detected by a suspicious amount detector by determining transaction amounts for a transaction type of interest that are greater than an amount threshold from an average transaction amount for account holders in each group.).
 creating a baseline set of features for each of the communities, wherein the baseline set of features comprises a first number of suspicious activity reports (SARs) for each of the communities; (see at least [0004]-[0006] [0014] [0023]-[0028] [0032]-[0035] [0041] [0045] [0048]-[0052] [0054] [0055] [0038] [0043] [0039] [0056] [0058] [0062].  Yan discloses clustering account holders into groups by considering account activities and transaction characteristics as features in a clustering algorithm such that account holders in each groups have similar behavior according to an analysis of the features in the clustering algorithm.  Yan discloses cluster similar account activities related to a particular transaction.  Therefore, Yan may notice, via remittances or money transfers and dates of these money transfer or frequencies, that two account holders conduct business with each other  and may group these two account holders in the same cluster because their behavior activities are similar. Yan discloses the suspicious activity identifier collects the results of the analysis performed by the suspicious behavior detector.  Thereafter, the suspicious activity identifier produces a list of suspicious transactions (i.e., number of account holders within a group that are associated with suspicious activity).).
receiving new financial information associated with the customer accounts; updating the communities for the customer accounts based on the new financial information; (see at least [0045] [0047]-[0050] [0023]-[0027] [0057] [0032] [0060] [0004]-[0006].  Yan discloses receive new financial account transaction data.  Yan discloses comparing the new financial account transaction data against historical data in a cluster in order to determine if the new financial account transaction data is suspicious.).
updating the communities for the customer accounts based on the new financial information; (see at least [0045] [0047]-[0050] [0043] [0054] [0055] [0032] [0057] [0060] [0004]-[0006] [0014] [0025]-[0027].  Yan discloses receiving new financial account transaction data, determining which cluster the user account is associated with, and analyzing the new financial transaction data based on normal percentages for that account holder cluster.). 
extracting an updated set of features for each of the communities, wherein the updated set of features for each of the communities comprises a second number of SARs for each of the communities; (see at least [0045] [0047]-[0051] [0057] [0060] [0004]-[0006] [0014] [0031] [0032] [0024]-[0028] [0034] [0043] [0004]-[0005] [0039] [0051] [0056] [0058] [0062].  Yan discloses the system will analyze and new financial account transaction data and consider a specific account activity (i.e., a feature).  For example, remittance amounts may be examined.  Yan discloses the suspicious activity identifier collects the results of the analysis performed by the suspicious behavior detector.  Thereafter, the suspicious activity identifier produces a list of suspicious transactions (i.e., number of account holders within a group that are associated with suspicious activity).).
 performing, by the machine learning model, a fraud assessment to identify one or more communities that have an increased risk of financial fraud by determining whether a change between the updated set of features and the baseline set of features for each of the communities is indicative of the increased risk of financial fraud, wherein there is an increased risk of financial fraud for a community when a difference in the second number of SARs and the first number of SARs for the community exceeds a predetermined number of SARs; and (see at least [0025]-[0027] [0028] [0038] [0032] [0015] [0056] [0043] [0045]-[0051] [0057] [0060] [0004]-[0006] [0058] [0062].   Yan discloses the suspicious amount detector analyzes the user accounts remittance amounts to identify outlier, which are added to a list of suspicious transactions.  To analyze, the suspicious amount detector compares the new remittance amounts against historical and what has been deemed normal remittance amounts for that particular cluster of user accounts in order to identify outlier which are suspicious and are indicative of an increased risk of financial fraud.  Yan discloses the suspicious activity detector uses a plethora of factors in determining whether an account transaction may be suspicious/an outlier.  The suspicious activity detector will send alerts when the suspicious transactions/outlier become increasing. This is because the more outliers/suspicious transactions mean detection of financial fraud.  For example, when a higher than normal amount is remitted more frequently, either the account holders are changing behaviors or there is a suspicious account holder in the cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi to incorporate the teachings of Yan and specifically disclose the steps of identifying clusters with an increased risk of fraud because doing so would provide an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Zoldi/Yan disclose the limitations shown above.  Zoldi/Yan fail to specifically further explain calculating a difference in the number of suspicious reports for multiple analyses.
However, Lee discloses the following limitations:
creating a baseline set of features for each of the communities, wherein the baseline set of features comprises a first number of suspicious activity reports (SARs) for each of the communities; (see at least [0015] [0049] [0051]-[0053] [0056] [0060] [0066] abstract.  Lee discloses providing risk assessments to global financial institution customer populations.  Lee discloses grouping customers and thereafter analyzing and ranking the customers based on risk factors.  Lee discloses that customer activity data is recorded and analyzed during predefined period time periods.  Lee discloses that the customer’s activity data will be compared at the beginning of the time period v the end of the time period.  Customer’s activity data may include the filing of a Suspicious Activity Report.  If greater than 2 SAR are filed during that time period for users in the group, then the risk rank may be elevated and the customers’ data may be analyzed further.). 
extracting an updated set of features for each of the communities, wherein the updated set of features for each of the communities comprises a second number of SARs for each of the communities; (see at least [0015] [0049] [0051]-[0053] [0056] [0060] [0066] abstract.  Lee discloses providing risk assessments to global financial institution customer populations.  Lee discloses grouping customers and thereafter analyzing and ranking the customers based on risk factors.  Lee discloses that customer activity data is recorded and analyzed during predefined period time periods.  Lee discloses that the customer’s activity data will be compared at the beginning of the time period v the end of the time period.  Customer’s activity data may include the filing of a Suspicious Activity Report.  If greater than 2 SAR are filed during that time period for users in the group, then the risk rank may be elevated and the customers’ data may be analyzed further.).
 Performing a fraud assessment to identify one or more communities that have an increased risk of financial fraud by determining whether a change between the updated set of features and the baseline set of features for each of the communities is indicative of the increased risk of financial fraud, wherein there is an increased risk of financial fraud for a community when a difference in the second number of SARs and the first number of SARs for the community exceeds a predetermined number of SARs; and (see at least [0015] [0049] [0051]-[0053] [0056] [0060] [0066] abstract.  Lee discloses providing risk assessments to global financial institution customer populations.  Lee discloses grouping customers and thereafter analyzing and ranking the customers based on risk factors.  Lee discloses that customer activity data is recorded and analyzed during predefined period time periods.  Lee discloses that the customer’s activity data will be compared at the beginning of the time period v the end of the time period.  Customer’s activity data may include the filing of a Suspicious Activity Report.  If greater than 2 SAR are filed during that time period for users in the group, then the risk rank may be elevated and the customers’ data may be analyzed further.  If no SARs are filed during the time period, then the customers may not need to be further analyzed and the group’s risk ranking may be lowered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis of suspicious fraud with a model of Zoldi/Yan to incorporate the teachings of Lee and disclose calculating a difference in number of suspicious reports because doing so would allow the bank to decide if specific customers in the group need to be analyzed (for example if the SAR reported has increased such as 3 SARs were recorded) v if a user’s risk ranking may be lowered because no SARs were filed during the time period (see at least Lee [0015] [0049] [0051]-[0053] [0056] [0060] [0066] abstract).

Claim 2
Zoldi/Yan/Lee disclose the limitations shown above.  Zoldi further discloses:
 (Previously Presented) The method of claim 1, further comprising dynamically altering, by the machine learning model, at least one parameter in making the future financial fraud predictions based on the retraining.  (see at least [0024] [0034] [0059] [0071] [0072].  Zoldi discloses adding new transactions to the old dataset (which may dramatically change the data) in order to retrain the model to measure the accuracy and assess performance of the built learning model. Zoldi discloses the fraud risk may be evolved once the model is retrained with new transactions.).

Claim 10
Zoldi/Yan/Lee disclose the limitations shown above.  Zoldi further discloses:
 (Previously Presented) The method of claim 1, further comprising updating the machine learning model with new training data based on the fraud assessment performed using the machine learning model that have been proven to be accurate.  (see at least [0024] [0034].  Zoldi discloses training periodically and retraining the model in order to measure the accuracy and assess the performance of the built learning models.).

Claim 12
Zoldi/Yan/Lee disclose the limitations shown above.  Yan specifically discloses a number of customer accounts within the community:
(Previously Presented) The system of claim 11, wherein the baseline set of features includes a community size feature indicating a number of customer accounts within the community.  [0043] [0044] [0024]-[0028] [003]-[0039] [0014] [0026] [0050] [0052] [0054] [0055].  Yan discloses clustering a group of accountholders with similar behaviors in order to determine normal behavior for various features.  In order to determine the normal, the suspicious activity detector will calculate an average of remittance amounts.  In order to calculate the average, the suspicious activity detector will need to indicate the number of customer accounts within the cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Lee to incorporate the teachings of Yan and specifically disclose a number of customer accounts within the community because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 




Claim 14
Zoldi/Yan/Lee disclose the limitations shown above.  Zoldi further discloses:
  (Previously Presented) The system of claim  11, wherein the baseline set of features includes a transaction feature indicating financial transaction information associated with the customer accounts in the community.    (see at least [0006] [0007] [0021]-[0023] [0028] [0032] [0033] [0036] [0038] [0041] [0041] [0052] [0058] [0059] [0066].  Zoldi discloses using clustering techniques to divide dataset into a plurality of subsets.  Each subset/group has a high degree of similarity of card transaction spending behavior.  Zoldi discloses applying new transaction data to the model.  Zoldi discloses dividing the new transaction data into subsets based on card transaction history characteristics.  For example, persons who spend lots on luxury items will be grouped together; similar spending amounts will be gathered to be analyzed; those who purchase frequently will be grouped together.).

Claim 16
Zoldi/Yan/Lee disclose the limitations shown above.  Yan specifically discloses a rate of change in the number of SARs:
 (Previously Presented) The system of claim 11, wherein performing the fraud assessment comprises determining whether a rate of change in the number of SARs associated with the community exceeds a predetermined rate of increase that is indicative of fraud.  (see at least [0025] [0032] [0034]-[0037] [0043]-[0045] [0045]-[0050] [0043] [0004]-[0006] [0028] [0032] [0038] [0060] [0062] [0056]-[0058].  Yan discloses various data analyses may be performed in order to determine if there are  may determine that there is a greater number of outliers/suspicious activity being detected in a specific cluster.  The suspicious activity detector will send an alert to users to examine the transactions associated with the user accounts.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Lee to incorporate the teachings of Yan and specifically disclose a rate of change in the number of SARs because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 17
Zoldi/Yan/Lee disclose the limitations shown above.  Yan specifically discloses a rate of change in a structure of a community:
 (Previously Presented) The system of claim 16, wherein performing the fraud assessment comprises determining whether a rate of change in a structure of the community exceeds a predetermined rate of structural change that is indicative of fraud.  (see at least [0032]-[0037] [0042] [0043] [0045]-[0050] [0057] [0060] [0004]-[0006] [0028] [0058] [0062] [0051].  Yan discloses various data analyses may be performed in order to determine if there are transaction account activities that are outliers/suspicious.  For example, the suspicious activity detector may analyze the new transaction data against the historical/normal transaction activity and determine a change in the average and standard deviation of remittance amounts for the account holder cluster.  This may mean there is a change in the structure of the community if the remittance amounts are changing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Lee to incorporate the teachings of Yan and specifically a rate of change in a structure of a community because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 19
Zoldi/Yan/Lee disclose the limitations shown above.  Zoldi further discloses:
 (Previously Presented) The system of claim 11, wherein the processor is further configured to execute the instructions to update the machine learning model with new training data based on the fraud assessment performed using the machine learning model that have been proven accurate.   (see at least [0059] [0071] [0072]  [0024] [0034].  Zoldi discloses training periodically and retraining the model in order to measure the accuracy and assess the performance of the built learning models.). 

Claims 3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2018/0053188 A1) hereinafter Zoldi, in view of Yan et al. (US 2018/0365696 A1) hereinafter Yan, in view of Lee (US 2013/0211983 A1) hereinafter Lee, in view of Erenrich (US 10,325,224 B1) hereinafter Erenrich.
Claim 3
Zoldi/Yan/Lee disclose the limitations shown above. Zoldi/Yan/Lee fail to specifically disclose establishing communities comprises identifying customer accounts that have a familial relationship. Though, Erenrich discloses the following limitations:
 (Previously Presented) The method of claim 2, wherein establishing communities for the customer accounts further comprises identifying customer accounts that have a familial relationship.  (see at least column 5 lines 14-29; column 23 line 41-column 24 line 53; column 24 line 66-column 25 line 19.  Erenrich discloses that each cluster includes records (i.e., financial data) that have some relationship with one another (i.e., familial relationship).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collecting and training and examining of financial data of Zoldi/Yan/Lee to incorporate the teachings of Erenrich and specifically disclose that clusters include records that have some relationship with one another because doing so would increase the efficiency of the process and decrease the downtime.  Clustering records that have relationships with one another allows the models to select the group that most pertains to what the model needs to examine.  (see at least Erenrich column 23 lines 18-25; column 1 lines 19-35). 

Claim 5
Zoldi/Yan/Lee disclose the limitations shown above.  Yan specifically discloses financial transaction information associated with the customer accounts in the community:
(Previously Presented) The method of claim 1, wherein the baseline set of features includes a transaction feature indicating financial transaction information associated with the customer accounts in the community.  (see at least [0006] [0007] [0021]-[0023] [0028] [0032] [0033] [0036] [0038] [0041] [0041] [0052] [0058] [0059] [0066].  Zoldi discloses using clustering techniques to divide dataset into a plurality of subsets.  Each subset/group has a high degree of similarity of card transaction spending behavior.  Zoldi discloses applying new transaction data to the model.  Zoldi discloses dividing the new transaction data into subsets based on card transaction history characteristics.  For example, persons who spend lots on luxury items will be grouped together; similar spending amounts will be gathered to be analyzed; those who purchase frequently will be grouped together.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Lee to incorporate the teachings of Yan and specifically disclose financial transaction information associated with the customer accounts in the community  because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 7
Zoldi/Yan/Lee disclose the limitations shown above.  Yan specifically discloses a rate of change in the number of SARs:
(Previously Presented) The method of claim 1, wherein performing the fraud assessment comprises determining whether a rate of change in the number of SARs associated with the community exceeds a predetermined rate of increase that is indicative of fraud.   (see at least [0025] [0032]-[0038] [0043]-[0050] [0004]-[0006] [0028] [0060] [0062] [0056]-[0058].  Yan discloses various data analyses may be performed and may determine that there is a greater number of outliers/suspicious activity being detected in a specific cluster.  The suspicious activity detector will send an alert to users to examine the transactions associated with the user accounts.  A “normal” is first calculated with the historical data (i.e., training data).  Thereafter, the suspicious activity detector will determine if there is a rate of change (or any other type of data analysis the user wishes to calculate) of suspicious transactions that exceeds what was previously deemed as “normal”.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Lee to incorporate the teachings of Yan and specifically disclose a rate of change in the number of SARs because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 8
Zoldi/Yan/Lee/Erenrich disclose the limitations shown above.  Yan specifically discloses a rate of change in a community:
 (Previously Presented) The method of claim 7, wherein performing the fraud assessment comprises determining whether a rate of change in a structure of the community exceeds a predetermined rate of structural change that is indicative of fraud.  (see at least [0034]-[0037] [0042] [0043] [0045]-[0050] [0057] [0060] [0004]-[0006] [0028] [0058] [0062] [0051].  Yan discloses various data analyses may be performed in order to determine if there are transaction account activities that are outliers/suspicious.  For example, the suspicious activity detector may analyze the new transaction data against the historical/normal transaction activity and determine a change in the average and standard deviation of remittance amounts for the account holder cluster.  This may mean there is a change in the structure of the community if the remittance amounts are changing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Lee/Erenrich to incorporate the teachings of Yan and specifically disclose a rate of change in a community because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou (2013/0185180 A1) discloses continuous tuning of the risk score associated with a suspicious event or event group to insure accurate investigation prioritization based on the risk score.  Moreover, Zhou discloses continuously tuning the risk score based on the sample size of cases (i.e., the confidence) used to determine the risk assessment (i.e., the effective Suspicious Activity Report (SAR) yield attributed to the event or event combination).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691  

/HANI M KAZIMI/Primary Examiner, Art Unit 3691